— In a matrimonial action, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Westchester County (Gurahian, J.), dated February 27, 1980, as, after a hearing, (1) directed him to pay plaintiff the sum of $125 per week for her support and $50 per week per child for the support of the parties’ two children, and (2) directed him to pay plaintiff’s attorney the sum of $4,500 as a counsel fee. Judgment modified, on the facts, by reducing the counsel fee award to $2,500. As so modified, judgment affirmed insofar as appealed from, without *624costs or disbursements. The counsel fee awarded was excessive to the extent indicated herein. Hopkins, J. P., Rabin, Margett and Bracken, JJ., concur.